DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 -3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Marty et al. (US 2011/0057603), hereinafter Marty, in view of KR 20150124447, hereinafterter 447’.
As to claim 1 , Mary discloses in figure 1, a battery charging system [charging sysstm figure 1, comprises battery and charger], comprising: 
a battery [battery 112]; 
a memory  [memory is provided in the battery or the charger; see ¶0011]that stores usage statistics of the battery; and
 a controller  [see claim 8 and figure 4, in order to carry out the charging process controller is required] configured to: receive usage statistics of the battery; receive usage parameters of the battery [the remaining battery parameter is communicated to the controller; see ¶0010];

 Marty does not disclose explicitly, calculate a wear factor based on the usage statistics and the usage parameters; and control a charging rate of the battery based on the calculated wear factor.          447’ discloses in figure 1,  calculate a wear factor based on the usage statistics and the usage parameters; and control a charging rate of the battery based on the calculated wear factor [noted also that the battery history or condition  which is waer factor is calculated based on battery temperature, voltage, SOC, see page 1].
           It would have been obvious to a person having ordinary skill in the art at the time the invention was made to calculate battery deterioration or ware factor in Marty’s apparatus as taught by 447’ in order to effectively controlling charge and discharge of the battery.
As to claim 2,  Marty in combination with 447; discloses,  wherein the controller is further configured to receive real-time usage information, and wherein the real-time usage information is received from one or more sensors [447’ discloses measuring current, voltage, temperature and SOC; see pages 1 and 2]. 
As to claim 3, 447’ discloses in figure 1, wherein the one or more sensors include a current sensor [see page 2]. 
       As to claim 6., Marty in combination with  447’ discloses in figure 1,  wherein the controller is further configured to: update the usage statistics of the battery based on the received real-time usage information; and store the updated usage statistics in the memory [Marty discloses in ¶0031; see 00447 and  page 1]. 
Claim 7 is  rejected under 35 U.S.C. 103 as being unpatentable over Marty et al. (US 2011/0057603), hereinafter Marty, in view of KR 20150124447, hereinafterter 447’, in view of Ciaramitaro (US 2008/0164849).
As to Claim 7, neither Marty nor 447’ discloses,  a current controller disposed in a charging path of the battery configured to limit an amount of current received by the battery, wherein the controller is configured to control the charging rate of the battery by transmitting an instruction to the current controller.
Ciaramitaro discloses in figure 2 , a current controller  [current control module 70[] disposed in a charging path of the battery configured to limit an amount of current received by the battery, wherein the controller [controller 65]  is configured to control the charging rate of the battery by transmitting an instruction to the current controller [it is noted that the charging current is limited by the current control moulde (70) when the controller (65) instructions ; see ¶0023].
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to add charging current limiter in Marty’s apparatus as taught t by Ciaramitaro in order to avoid battery damage due to overcharging . 
Allowable Subject Matter
Claims 4-5 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8 and 14 are allowed.
          Claim 4 recites , inter alia, wherein the calculating includes: assigning voltage and temperature values of the received usage statistics to bins defined by the received usage parameters, each bin being associated with a corresponding scaling factor; determining an amount of time the battery has spent in each bin; and multiplying each time amount by the corresponding scaling factor to generate weighted contributions to wear for each of the bins. 
        The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.
Claim 8 recites, inter alia, receiving battery usage statistics from the memory, the battery charging statistics including an amount of time the battery has spent in each of the voltage bins and each of the temperature bins; and calculating an accumulated battery degradation based on the received battery charging statistics and the received battery state parameters.  The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.
Claim 14 recites,  inter alia, ; tracking time amounts that the battery has spent operating in the temperature range bins and the voltage range bins, to determine usage statistics of the battery; calculating, based on the usage statistics, a wear factor of the battery; and controlling a charging aspect of the battery based on the calculated wear factor.  The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430. The examiner can normally be reached M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL BERHANU/            Primary Examiner, Art Unit 2859